McMurray, Presiding Judge.
Via indictment, defendant was accused of murder as to one victim and aggravated assault as to another victim. He was tried by the court sitting without a jury and found guilty of voluntary manslaughter but not guilty of aggravated assault. Defendant was sentenced to eight years confinement and, following the denial of his motion for new trial, he appeals. Held:
In his sole enumeration of error, defendant raises the general grounds. The evidence adduced at trial demonstrates that defendant and the victim were in a fight (along with two other persons) on the day before the shooting. On the evening of the shooting, defendant was seen chasing the victim but the victim escaped from defendant at *104that time. The defendant then approached the victim’s cousin and stated, “You tell this [s.o.b.], your cousin, I’m going to kill him.” The evidence further disclosed that, shortly thereafter, the victim’s brother and father approached defendant and the victim’s brother asked defendant if he wanted to fight. Defendant responded he wanted to fight the victim. The victim then came upon the scene and said, “Fight me. You want to fight him, fight me.” The defendant’s girl friend screamed and defendant turned toward the victim and fired one shot which hit the victim in the chest.
Decided May 14, 1986.
J. Douglas Willix, L. James Weil, Jr., for appellant.
Lewis R. Slaton, District Attorney, H. Allen Moye, Harvey Moskowitz, Assistant District Attorneys, for appellee.
Viewing the evidence in the light most favorable to the prosecution, we find it sufficient to authorize the trial judge, as trier of fact, to find defendant guilty of voluntary manslaughter beyond a reasonable doubt. Syms v. State, 175 Ga. App. 179 (1) (322 SE2d 689). See Jackson v. Virginia, 443 U. S. 307, 319 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Carley and Pope, JJ., concur.